NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ADRIENNE A. BURCH,                              No. 15-17303

               Plaintiff-Appellant,              D.C. No. 2:15-cv-00928-GMN-
                                                 CWH
   v.

 BELLAGIO HOTEL AND CASINO; et al.,              MEMORANDUM*

               Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Adrienne A. Burch appeals pro se from the district court’s judgment

dismissing her employment action alleging Title VII and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal on the basis of res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2002), and we affirm.

      The district court properly dismissed Burch’s action as barred by the

doctrine of res judicata because Burch could have raised her claims in her prior

action, which resulted in a final judgment. See Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 713-14 (9th Cir. 2001) (stating elements of the doctrine

of res judicata and noting that it bars subsequent litigation of both claims that were

raised and claims that could have been raised in the prior action).

      The district court did not abuse its discretion in concluding that Burch failed

to establish that her June 23, 2015 attempt to serve defendant Bellagio, LLC was

proper. See Fed. R. Civ. P. 4; Nev. R. Civ. P. 4; see also Rio Properties, Inc. v.

Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit Burch’s contentions regarding discovery and

submission of evidence.

      Burch’s motion to waive the right to file a reply brief, filed September 26,

2016, is denied as unnecessary.

      AFFIRMED.

                                          2                                    15-17303